Title: To Thomas Jefferson from Maximilian Godefroy, 10 January 1806
From: Godefroy, Maximilian
To: Jefferson, Thomas


                        
                            Monsieur:
                            
                            Baltimore le 10 Janvier 1806.
                        
                        Après avoir éprouvé en France de grands reveres et de grandes injustices, après y avoir Subi en dernier
                            lieu 16 mois de Captivité, comme Prisonnier d’état, J’ai enfin obtenu la faveur d’être Exilé dans ce pays, où, depuis
                            longtems je desirais venir jouir du bienfait d’une sage et véritablé liberté.
                        J’y suis arrivé, venant de Marseille, il y a 8 mois, recommandé à beaucoup de personnes respectables entre
                            lesquelles je crois devoir citer Monsieur Madisson, Le Secretre d’Etat; MM. Livingston, M. John Juhel, MM. Le Roy et
                            Bayard, Le Général Stewens, Le Doctur Moore, M. Ls. Simone de Newyork; M. Ch: Biddle de Philadelphie &c
                            &c.
                        Parmi les recommandations dont je suis porteur, il en est une de Mr. Cathalan Junior de Marseille, qui,
                            malgré les inconvéniens et les dangers même qu’il y a a oser témoigner en france quelque interêt à un proscrit, n’a pas
                            craint et a risqué cependant de me charger d’une preuve du sien près de Votre Excellence. Si j’ai différé jusqu’à ce
                            moment a en profiter pour venir sous ses auspices vous présenter, Monsieur, L’hommage de mon respect, C’est que
                            j’attendais que quelque circonstance pût donner à mes offres de service quelques recommandations de plus. j’ajouterai, que je me
                            sentais confus de vous présenter la Lettre de Mr. Cathalan
                            extremêment endommagée par le feu, dans lequel un Enfant l’avait jettée quand, heureusement, j’ai pu m’en appercevoir et
                            la sauver. J’oserai pourtant réclamer votre indulgence, Monsieur, en considération de la lenteur des Correspondances avec
                            L’Europe, pour vous présenter cette Lettre dans L’Etat où elle est.
                        Quelque desir que j’aie de ne point abuser des momens de Votre Excellence, qu’il me soit permis pourtant de
                            lui exposer succinctement que j’ai déjà 21. ans Effectifs de services en Europe, Tant dans le Corps du Génie, où je suis
                            entré à L’âge de 17. ans, que dans diverses autres armes, ayant eté Gendarme, de la Garde du roi, Capitaine de Cavalie.,
                            Capitaine du Génie et aide de Camp de Mr. Le Prince Talmont avec rang de Colonel.
                        je dois dire encore que, passionné pour le métier des armes je n’ai rien négligé depuis ma premiere jeunesse
                            pour approfondir la Théorie de ses diverses branches et pour m’instruire autant qu’il m’a eté possible par la foule des
                            Evénemens militaires qui se sont succedés si rapidement depuis 14. ans, et que j’ai vu d’assez près pour y avoir reçu
                            Trois blessures Honorables, et avoir eu un Cheval tué sous moi.
                        Il vous appartient, Monsieur, d’apprécier assez bien les suites des persecutions et des longs et cruels
                            orages de la france pour que vous ne soyez point etonné, sans doute, d’apprendre qu’ils aient trop cruellemens endommagée
                            ma fortune. Heureusement pour moi, j’ai aussi assez aimé les Sciences et Les Beaux arts pour leur devoir en cet instant,
                            non seulement la consolation qu’ils portent toujours avec eux, mais encore une existence indépendante dans ce pays, où MM.
                            Les Directeurs du Collège de Baltimore m’ont appellé de la maniere La plus flatteuse, pour m’engager a donner à leurs
                            Elèves des Leçons d’architecture, de Dessin et de Fortification.
                        Certes! je ne crois point avoir a rougir de ces fonctions si estimables en elles mêmes aux yeux des
                            philosophes et des amis des arts, et qui m’associent à des hommes d’un si grand mérite! Mais telle est mon inclination
                            pour ma Carriere, que si j’avais l’Espérance d’obtenir la Confiance de Votre Excellence, et d’être employé un jour au
                            service des Etats unis d’une maniere Convenable, et qui pût me mettre à portée de servir honorablement la patrie qui me
                            donne un azyle (que je voudrais faire partager avec le Tems à ma famille); quelque attachement d’ailleurs que m’inspirent
                            MM. du Collège de Baltimore; quelque agréable aussi qu’il soit d’avoir dans ce pays un Etat modeste, il est vrai, mais Stable, je n’hésiterais pourtant pas, alors a sacrifier cet avantage au desir de mériter par des
                            Titres plus glorieux L’estime de Votre Excellence et celle de ses Compatriotes.
                        Très incessamment je me rendrai à Washington, et je sollicite dès à présent la Grace de vous y présenter,
                            Monsieur, mes respectueux Hommages. J’Espere que je devrai en partie cette faveur aux soins obligeans du Digne Doctr G.
                            Logan, que le respectable Mr. J. Dickinson de Wilmington veut bien engager à se rendre près de vous, Monsieur, l’un de mes
                            Patrons et celui d’un de mes Essais en architecture Civile, échappé par hazard au pillage qui a eté fait en france de tous
                            mes Travaux sur les beaux arts et la Guerre.
                        En ayant L’honneur de rendre mes Devoirs à Votre Excellence, j’oserai lui soumettre quelques idées qui me
                            paraissent justifiées par les mesures de sûreté dont Votre prudence s’occupe. Peut être L’Etablissement d’un Bureau,
                            Calqué en petit sur celui qu’en France on nomme Dépôt de la Guerre, pourrait il se concilier avec
                            vos vües et L’intérêt futur de ce pays. Mais ces détails sortant des bornes d’une Lettre, déjà trop Longue, je la termine
                            en vous priant, Monsieur, de vouloir bien agréer mes Excuses de ce que je ne puis avoir l’avantage de vous écrire dans
                            votre Langue. je serais beaucoup plus peiné de mon ignorance si je ne savais combien Votre Excellence parle facilement La
                            langue du pays où j’ai vécu depuis mon bas âge, et qui est devenue la mienne.
                        Je vous prie, Monsieur, de me permettre de vous offrir ici L’hommage provisoire du profond respect avec
                            lequel J’ai L’honneur d’être De Votre Excellence Le très humble et Très obeissant serviteur
                        
                            Maximilian Godefroy
                            
                            (Au Collège de Baltimore)
                        
                    